Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 21, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  148889                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 148889
                                                                    COA: 318287
                                                                    Wayne CC: 11-007070-FH
  WILLIE TYJUAN JACKSON,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 19, 2014
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the order of the Wayne Circuit Court denying the
  defendant’s motion for relief from judgment, and we REMAND this case to that court.
  On remand, the trial court shall order the production and filing of all relevant transcripts
  and appoint counsel for the purpose of preparing and filing an application for leave to
  appeal as on direct review.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 21, 2014
           s1118
                                                                               Clerk